                  Case 2:20-cv-00075-RSM Document 34 Filed 05/12/20 Page 1 of 3




 1                                                                   The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
     ESTATE OF MILDRED HOSKINS,
 9                                                        Case No. 2:20-cv-00075 RSM
                                         Plaintiffs,
10
             v.                                          STIPULATION TO EXTEND
11                                                       DEADLINE FOR SUBMISSION OF
     WELLS FARGO BANK N.A., et al.,                      COMBINED JOINT STATUS REPORT
12                                                       AND DISCOVERY PLAN, AND ORDER.
13                                    Defendants.         NOTED FOR MAY 12, 2020
14
             Plaintiff and Defendants jointly stipulate that the deadline for submission of the
15

16   combined joint status report and discovery plan shall be extended as follows. Upon the issuance

17   of the Court’s decision on both of the pending motions to dismiss, all parties shall have 20 days

18   within which to file the combined joint status report and discovery plan.

19           The previous deadline for this report was twenty days after the Court’s Order on the
20   previously pending motions to dismiss. Due to the pending motions to dismiss Plaintiff’s
21
     Amended Complaint, any combined statement may again become unnecessary or inaccurate
22
     based upon the Court’s decision. Therefore, it seems prudent to the parties to extend the deadline
23
     until after the Court makes a decision upon the outstanding motions. The parties therefore
24
     respectfully request that the Court for good cause shown enter an order granting this extension.
25
     No other case deadlines will be affected by this extension.
                                                                   HARPER LAW OFFICES, Inc. P.S.
     Stipulation and Order - 1                                     8310 S. Park Ave.
                                                                   Tacoma, WA. 98408
                                                                   253-212-2450/Fax: 253-212-2467
                Case 2:20-cv-00075-RSM Document 34 Filed 05/12/20 Page 2 of 3



     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
 1
     DATED May 12th, 2020.
 2

 3   HARPER LAW OFFICES, INC., P.S.                    K&L GATES LLP

 4   By: /s/ Joseph T.G. Harper                        By: /s/ Peter A. Talevich

 5   Joseph T.G. Harper, WSBA #34297                   Peter A. Talevich, WSBA # 42644
     Charles V. Barnett, WSBA # 54588                  Christopher A. Vandervoort, WSBA #52582
 6   8310 S. Park Avenue                               925 Fourth Avenue, Suite 2900
     Tacoma, WA 98408                                  Seattle, WA 98104
 7   Phone: (253) 212-2450                             Phone: (206) 623-7580
     Fax: (253) 212-2467                               Fax: (206) 623-7022
 8
     E-mail: harperlawoffices@comcast.net              E-mail: peter.talevich@klgates.com
 9
     E-mail: charles@hlolegal.com                      E-mail: christopher.vandervoort@klgates.com
     Attorneys for Plaintiffs Estate of Mildred        Attorneys for Defendant Wells Fargo Bank,
10   Hoskins                                           N.A.

11
     MALCOM & CISNEROS, A Law
12   Corporation

13   By: /s/ Nathan F. Smith
14
     Nathan F. Smith, WSBA #43160
15
     2112 Business Center Drive
     Irvine, CA 92612
16   Phone: (949) 252-9400
     Fax: (949) 252-1032
17   Email: nathan@mclaw.org
     Attorneys for Defendant Nationstar Mortgage,
18   LLC d.b.a. Champion Mortgage

19

20
     PURSUANT TO STIPULATION, IT IS SO ORDERED this 12th day of May, 2020.
21

22

23                                                A
                                                  RICARDO S. MARTINEZ
24                                                CHIEF UNITED STATES DISTRICT JUDGE

25


                                                             HARPER LAW OFFICES, Inc. P.S.
     Stipulation and Order - 2                               8310 S. Park Ave.
                                                             Tacoma, WA. 98408
                                                             253-212-2450/Fax: 253-212-2467
                Case 2:20-cv-00075-RSM Document 34 Filed 05/12/20 Page 3 of 3




 1   Presented by:
     HARPER LAW OFFICES, INC., P.S.                 K&L GATES LLP
 2

 3   By: /s/ Joseph T.G. Harper                     By: /s/ Peter A. Talevich

 4   Joseph T.G. Harper, WSBA #34297                Peter A. Talevich, WSBA # 42644
     Charles V. Barnett, WSBA # 54588               Christopher A. Vandervoort, WSBA #52582
 5   8310 S. Park Avenue                            925 Fourth Avenue, Suite 2900
     Tacoma, WA 98408                               Seattle, WA 98104
 6   Phone: (253) 212-2450                          Phone: (206) 623-7580
     Fax: (253) 212-2467                            Fax: (206) 623-7022
 7   E-mail: harperlawoffices@comcast.net           E-mail: peter.talevich@klgates.com
     E-mail: charles@hlolegal.com                   E-mail: christopher.vandervoort@klgates.com
 8
     Attorneys for Plaintiffs Estate of Mildred     Attorneys for Defendant Wells Fargo Bank,
 9
     Hoskins                                        N.A.

10
     MALCOM & CISNEROS, A Law
11   Corporation

12   By: /s/ Nathan F. Smith

13   Nathan F. Smith, WSBA #43160
     2112 Business Center Drive
14
     Irvine, CA 92612
15
     Phone: (949) 252-9400
     Fax: (949) 252-1032
16   Email: nathan@mclaw.org
     Attorneys for Defendant Nationstar Mortgage,
17   LLC d.b.a. Champion Mortgage

18

19

20

21

22

23

24

25


                                                          HARPER LAW OFFICES, Inc. P.S.
     Stipulation and Order - 3                            8310 S. Park Ave.
                                                          Tacoma, WA. 98408
                                                          253-212-2450/Fax: 253-212-2467
